UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 16-2692

                                  THEODORE HAYES;
                                   AQEELA FOGLE,
                                            Appellants

                                            v.

                                  PHILIP E. HARVEY

                              (E.D. Pa. No. 2-15-cv-02617)

                                         ORDER

      At the direction of the Court, an amended opinion shall be filed to reflect that
Judge Hardiman joined in the dissent filed by Judge Fisher.

For the Court,

s/ Patricia S. Dodszuweit
Clerk

Date: August 31, 2018
PDB/TMM/cc: All Counsel of Record